internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom corp 5-plr-1 date aie dear this is in reference to a letter dated date requesting rulings pursuant to sec_355 of the internal_revenue_code with respect to a proposed transaction although it is the policy of the internal_revenue_service to answer inquiries of individuals and organizations concerning the federal_income_tax consequences of their transactions prior to the date such transactions must be included in timely filed tax returns or other reports required by the revenue laws the service may decline to rule on a proposed transaction in the interest of sound administration of the tax laws the instant transaction has been carefully considered by this office and the conclusion has been reached that an advance_ruling should not be issued with respect to this transaction accordingly the case is hereby closed submits within days a written_statement that the transaction described in the ruling_request has been abandoned no further action will be taken with respect thereto see section b of revproc_99_1 1999_1_irb_6 date provided the taxpayer in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely yours assistant chief_counsel corporate by debra carlisle
